Citation Nr: 1437891	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-00 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral first-degree pes planus with plantar fasciitis.

2.  Entitlement to service connection for a bilateral knee disorder, to include secondary to the service-connected bilateral first-degree pes planus with plantar fasciitis.

3.  Entitlement to service connection for a low back disorder, to include secondary to the service-connected bilateral first-degree pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1968 to May 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2013, the Board remanded the Veteran's claims for entitlement to service connection for a bilateral knee disorder and a low back disorder for further development.  Also in July 2013, the Board denied entitlement to a rating in excess of 10 percent for bilateral first-degree pes planus with plantar fasciitis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a March 2014 Order, the Court remanded the case to the Board for action consistent with a February 2014 Joint Motion for Partial Remand.

In April 2012, the Veteran withdrew his request for a Board hearing.  Therefore, no further development as to a hearing is necessary.

The Board notes that with respect to the Veteran's claim for entitlement to a rating in excess of 10 percent for bilateral first-degree pes planus with plantar fasciitis, the last Supplemental Statement of the Case (SSOC) was issued in September 2012.  With respect to the Veteran's claims for entitlement to service connection for a bilateral knee disorder and a low back disorder, the last SSOC was issued in November 2013.  Since those SSOCs, additional evidence, including VA treatment records, have been associated with the Veteran's claims file.  The evidence, however, is either not relevant to the claims on appeal or duplicative of the evidence already of record.  Therefore, there is no prejudice for the Board to proceed

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT


1.  Throughout the appeal, the Veteran's bilateral first-degree pes planus with plantar fasciitis has been manifested by occasional tenderness and occasional calluses.  There has not been evidence of severe symptomatology.

2.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for the bilateral first-degree pes planus with plantar fasciitis is inadequate.

3.  The diagnoses of record relating to a bilateral knee disorder have been medically found to be erroneous, such that no proper diagnosis during the appeal period is found to account for the Veteran's pain.

4.  The Veteran does not have a current diagnosis of a low back disorder.


CONCLUSIONS OF LAW

1.  Bilateral first-degree pes planus with plantar fasciitis have not met the criteria for an evaluation greater than 10 percent at any point during the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic Code 5276 (2013).

2.  The criteria for referral of bilateral first-degree pes planus with plantar fasciitis for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2013).

3.  The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pes Planus with Plantar Fasciitis

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the requirements of 38 U.S.C.A.       §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2007, October 2009, and May, July, and August 2012 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the November 2007 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a September 2012 supplemental statement of the case.  Thus, any timing error as to VCAA notice was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The RO obtained VA treatments records, and the claimant underwent VA examinations in February 2008 and June 2012.  The Veteran also submitted private treatment records along with statements from private podiatrists.  

The reports of the February 2008 and June 2012 VA examination reflect that the examiners reviewed his past medical history, recorded his current complaints, conducted appropriate physical examinations and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The records from the Social Security Administration regarding the Veteran's claim for Social Security disability benefits are not of record.  In August 2012, the RO made a formal finding of unavailability of those records, and informed the appellant of the attempts to obtain these records in August 2012 correspondence.  VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In short, there is no error or issue that precludes the Board from addressing the merits of the Veteran's claim for entitlement to a rating in excess of 10 percent for bilateral first-degree pes planus with plantar fasciitis.



Governing law and regulations

For bilateral flatfoot, a 10 percent rating requires moderate flatfoot with the weight- bearing line being over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating requires severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.  A 50 percent rating requires pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

When an unlisted disorder is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R.  § 4.19 (2013).

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the one-year time period before the claim was filed until VA makes a final decision on the claim.

Analysis

The Board is initially presented with a record on appeal that indicates that in addition to his service-connected bilateral first-degree pes planus with plantar fasciitis, the Veteran had been diagnosed with generalized osteoarthritic degenerative changes, an old fracture in the head of the proximal phalanx of the left second toe at the proximal interphalangeal joint, some deformity in the left fifth toe, some deformity at the heads of the proximal phalanxes of the right second and fourth toes from prior surgery for hammer toes, and residual scarring from the hammer toes surgery.

Thus, in determining whether an increased rating is warranted for the service-connected bilateral first-degree pes planus with plantar fasciitis, it is incumbent upon the Board to identify, and disregard, any pathology associated with a nonservice-connected disorder.  The Board, however, is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, there is medical evidence distinguishing the symptomatology of the service-connected bilateral first-degree pes planus with plantar fasciitis from the generalized osteoarthritic degenerative changes, an old fracture in the head of the proximal phalanx of the left second toe at the proximal interphalangeal joint, some deformity in the left fifth toe, some deformity at the heads of the proximal phalanxes of the right second and fourth toes from prior surgery for hammer toes, and residual scarring from the hammer toes surgery.

The February 2008 VA examiner found significant tenderness of the plantar fascia.  Since pain and tenderness of the plantar surfaces are considered in the rating criteria for pes planus, the Board will evaluate the plantar fasciitis under Diagnostic Code 5276.  See 38 C.F.R. § 4.19 (2013).  

A review of the February 2008 and June 2012 VA examination reports, VA and private treatment records, and statements of private podiatrists shows that the bilateral first-degree pes planus with plantar fasciitis is at most moderate in severity. 

In a January 2008 statement, a private podiatrist indicated that the bilateral flat feet has increased in severity since service.  The podiatrist noted that the Veteran exhibited severe calcaneal valgus with plantigrade calcaneous at the zero degree angle, which confirmed a total collapse of the midfoot arch and rear foot.  Even though the podiatrist noted that the cyma line was disrupted with anterior motion of the talus, this podiatrist did not indicate that there was marked pronation or abduction, swelling on use, characteristic callosities, or marked inward displacement and severe spasm of the tendo Achilles on manipulation - various criteria for higher ratings.  Although the podiatrist noted that generalized osteoarthritic changes were evidenced from the rear foot to the midfoot and forefoot, that podiatrist did not opine that the osteoarthritic changes were caused or aggravated by the service-connected bilateral pes planus with plantar fasciitis.  The Board notes that VA X-rays taken of the feet in May 1971 and September 2002 show no degenerative changes.

The February 2008 VA examination report shows that the Veteran had bilateral flexible pes planus that the examiner described as mild in severity.  The examiner noted that the hammer toes, which resulted in post-operative deformities and scarring, were unrelated to the flat feet.  There was significant tenderness of the plantar fascia, insertion on the heels, and into the mid-plantar area.  The examiner was able to manipulate the feet back to neutral without any pain or discomfort. There were no abnormal calluses or shoe wear.  The examiner noted that X-rays of the feet revealed a minimal flat foot deformity in the left foot.  The examiner also noted that X-rays of the feet revealed degenerative changes, but this examiner did not opine that the degenerative changes were caused or aggravated by the service-connected bilateral pes planus with plantar fasciitis.

A June 2008 VA treatment record shows that presence of multiple calluses and corns.  While characteristic callosities are a criterion for a 30 percent disability rating, the treatment record did not reveal any evidence of marked deformity in pronation or abduction, pain on manipulation and use, swelling on use, or marked inward displacement and severe spasm of the tendo Achilles on manipulation - various other criteria for 30 and 50 percent ratings.

The June 2012 VA examination report reveals that the examiner stated that there were no current symptoms related to pes planus or plantar fasciitis.  The examiner noted that the Veteran sustained bilateral foot injuries after service to include a fracture.  The examiner opined that the joint degeneration was due to post-service injuries.  The examiner also opined that the current complaints were consistent with neuropathic pain.

The examiner noted that the Veteran's symptoms were relieved by arch supports, built-up shoes, or orthotics, a criterion for a noncompensable rating.  Physical examination revealed that the Veteran did not have pain on use or on manipulation and that the weight-bearing lines did not fall over or medial to the great toes.  There was no inward bowing of the Achilles tendon.  The Board notes that physical examination did not reveal findings for the criteria for the current 10 percent disability rating.  As for the criteria for a 30 percent disability rating, there was no indication of swelling on use or characteristic calluses as well as any calluses caused by flat feet.  There was also no objective evidence of marked deformity of the feet (pronation, abduction, etc.).  With regard to the criteria for a 50 percent disability rating, there was no marked pronation or extreme tenderness of plantar surfaces of the feet.  There was also no marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.

The Board has considered the applicability of Diagnostic Code 5284.  Diagnostic Code 5284 is applicable to other foot injuries and a 10 percent rating is assigned where there is moderate disability, a 20 percent rating is assigned where there is moderately severe disability and a 30 percent rating is assigned where there is severe disability.  Separate evaluations are available for each foot under this code.  

The Veteran is service-connected for bilateral first-degree pes planus with plantar fasciitis.  The manifestations include severe calcaneal valgus with plantigrade calcaneous, significant tenderness of the plantar fascia and occasional calluses and corns.  As referenced above, pain and tenderness of the plantar surfaces are considered in the rating criteria for pes planus under Diagnostic Code 5276.  Similarly, calluses are specifically considered under the rating criteria for pes planus and corns are similar in nature to calluses and thus can also be rated under Diagnostic Code 5276.  See Dorland's Illustrated Medical Dictionary 273, 415 (32nd ed. 2012) (defining callus as "localized hyperplasia of the stratum corneum due to pressure or friction" and defining corn as "a hardening and thickening of the stratum corneum of the skin of the toes, caused by friction and pressure").  With respect to the manifestation of severe calcaneal valgus with plantigrade calcaenous, valgus is defined as "bent or twisted outward; denoting a deformity in which the angulation of the part is away from the midline of the body".  See Dorland's Illustrated Medical Dictionary 2020 (32nd ed. 2012).  The rating criteria for pes planus specifically discuss deformity and thus contemplate severe calcaneal valgus with plantigrade calcaenous.  

In sum, the Board has considered the applicability of Diagnostic Code 5284; however, as the manifestations of the Veteran's service-connected bilateral first-degree pes planus with plantar fasciitis are most closely and specifically contemplated by the rating criteria for pes planus, it is most appropriate to rate the disability under Diagnostic Code 5276.  Common sense dictates that as the Rating Schedule lists several foot disabilities, and then includes a category for "Foot Injuries, Other", that category is a catchall category, for disabilities not otherwise contemplated by the disabilities listed in the other diagnostic codes.  Here, the Veteran's manifestations of his foot disability are specifically contemplated by a diagnostic code.  Therefore, the Board finds it inappropriate to apply the more general code to this Veteran's case.

The Board has considered the applicability of 38 C.F.R. §§ 4.40 and 4.45 (2013).  However, the United States Court of Appeals for Veterans Claims (the Court) has held that where a diagnostic code is not predicated on a limited range of motion, such as with Diagnostic Code 5276, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2013) do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The symptoms presented by the Veteran's bilateral first-degree pes planus with plantar fasciitis - severe calcaneal valgus with plantigrade calcaneous, significant tenderness of the plantar fascia and multiple calluses and corns - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration. Thun v. Peake, 22 Vet. App. 111 (2008).






Bilateral Knee Disorder and Low Back Disorder 

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran was provided adequate notice with respect to his claims for entitlement to service connection for a bilateral knee disorder and a low back disorder on a secondary basis in a November 2007 letter, prior to the April 2008 rating decision on appeal.  In addition, pursuant to the July 2013 Board remand directive, the Veteran was provided with adequate notice with respect to his claims for entitlement to service connection for a bilateral knee disorder and a low back disorder on a direct basis in a July 2013 letter; subsequent to this notice, these claims were readjudicated in a November 2013 SSOC.  As such, VA has satisfied its duty to notify with respect to the Veteran's claims for entitlement to service connection for a bilateral knee disorder and a low back disorder.

With respect to the duty to assist in obtaining identified and available evidence needed to substantiate a claim, the analysis discussed above in the pes planus increased rating section is generally applicable and will not be repeated, as the Board finds that VA has satisfied its duty to assist with the procurement of records with respect to the Veteran's claims for entitlement to service connection for a bilateral knee disorder and a low back disorder.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2013).  The Veteran was provided with VA examinations in February 2008 and June 2012 and a VA medical opinion was obtained in September 2013.  The Board acknowledges that the July 2013 Board remand referenced the February 2008 examination report as being predicated on an inaccurate factual premise (because it referenced service treatment records (STRs) as being negative as to a low back disorder, when the STRs did reflect treatment).  Upon review, the STR reference is included in what appears to be the instructions to the examiner and not a portion completed by the examiner as part of the report.  As such, the Board finds this opinion to be adequate.  Overall, the Board finds the VA examination reports and VA medical opinion to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, the Board finds that there has been substantial compliance with the July 2013 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  While the September 2013 VA medical opinion obtained on remand did not specifically address all of the requests made in the July 2013 Board remand, the VA medical opinion did not provide a diagnosis with respect to either the bilateral knees or low back and therefore the areas of noncompliance amount to harmless error in this particular case.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In sum, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims for entitlement to service connection for a bilateral knee disorder and a low back disorder.  

Governing law and regulations

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence, or in certain circumstance lay evidence, of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).
For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R.  § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Analysis - Knees

A July 2007 VA treatment note listed bilateral knee pain, no OA (osteoarthritis) on x-ray and "mild osteopenia" on x-ray.  The Board notes that osteopenia is defined as "any decrease in bone mass below the normal".  See Dorland's Illustrated Medical Dictionary 1347 (32nd ed. 2012).  

A January 2008 statement from a private podiatrist, discussed above, described the Veteran's feet and stated that the "condition in itself is painful everyday with even the mildest activity but also affects the knees and back adversely" and that "[m]y opinion considers the severe bilateral foot deformities directly responsible for his lumbar back and bilateral knees symptoms and pain.  This type of deformity, in the great majority of cases[], contribute directly to lumbar back and knee deformities, symptoms".    

The Veteran was afforded a VA examination in February 2008.  The examination report noted that x-rays of the knees show "mild osteopenia; otherwise bilateral knee joints appear normal with no significant abnormalities or effusion.  Grossly normal bilateral knees".  The February 2008 VA examination report included a diagnosis of mild patellofemoral syndrome.

The Veteran was afforded another VA examination in June 2012.  The examination report provided a diagnosis of normal bilateral knees.  Under the medical history section, the examiner stated that the Veteran's "knee pain is neuropathic pain affecting the lower extremities.  EMG done 1/11 is normal in lower extremities however positive in upper extremities.  Symptoms in lower extremities are the same as in upper.  He has no specific knee pain".  The examination report stated that the Veteran "used extreme strength to prevent [range of motion testing].  This would indicate he has no knee problems.  Xrays are normal".  The examination report indicated that degenerative or traumatic arthritis was not documented on imaging studies.  Under the remarks section, the examiner noted that the Veteran's "complaints are consist[e]nt with neuropathic pain unrelated to a knee problem."  As part of the June 2012 VA examination, a second examiner was requested to see the Veteran.  This examiner stated that April 2012 bilateral knee x-rays "shows evidence of" chondrocalcinosis, (which the examination report defined by referencing the Mayo Clinic as "a condition characterized by deposits of calcium crystals in one or more joints that eventually results in damage to the affected joints.  Some people with chondrocalcinosis have no signs or symptoms.").      

With respect to the June 2012 examination, the Veteran's representative, in the June 2013 Appellant's Brief, stated that there were "numerous inconsistencies relating to [range of motion]" and that range of motion "is reported as normal, repetitive motion normal, and fatigability after repetitive motion is listed as normal".  As noted above, the examination report reflected that the Veteran "used extreme strength to prevent [range of motion testing]."  In addition, the examination report stated that the "exam was stopped because patient used extreme strength to prevent any [range of motion].  This would indicate normal knees.  He was flexed to 90 degrees sitting without evidence of pain then would not flex at all during exam."  The Board notes that no range of motion testing measurements were provided and does not find the examination report, read as a whole, to be inconsistent.      

An additional VA medical opinion was obtained in September 2013.  The opinion stated that "although the radiologist indicated osteopenia in 2007, this was in error.  Later films indicated this error."  The examiner also stated that the Veteran's "neuropathic pain is somatic.  He had an EMG done [March 2013] that was normal for the lower extremities".  The examiner also stated that the Veteran "has normal knees".  The examiner stated that the Veteran "does have small patellar tendon spurs however he is not symptomatic".  The examiner also stated that the Veteran "has no symptoms or physical findings of PFS [patellofemoral syndrome]" and that "[c]urrently his knees...have no disability".   

Based on a review of the evidence, the Board concludes that entitlement to service connection for a bilateral knee disorder is not warranted.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The medical evidence of record does not show a current diagnosis of a bilateral knee disorder.  The Board finds the most probative evidence of record to be the February 2008 and June 2012 VA examination reports and September 2013 VA medical opinion, which all did not indicate a bilateral knee diagnosis.  The Board finds these examination reports and opinion to be of significant probative value.  

With respect to the osteopenia noted in a July 2007 VA treatment note and in the February 2008 VA examination report, the September 2013 VA medical opinion explained that this was done in error.  As to the patellofemoral syndrome noted on the February 2008 VA examination report, that examination report also stated "[g]rossly normal bilateral knees" and, in addition, the September 2013 VA medical opinion sated that the Veteran "has no symptoms or physical findings of PFS [patellofemoral syndrome]".  In addition, while the September 2013 VA medical opinion referenced "small patellar tendon spurs", the examiner also stated that the Veteran's knees currently had no disability.   
  
In the June 2012 VA examination report, the examiner noted that the April 2012 bilateral knee x-rays showed evidence of chondrocalcinosis.  However, the examiner also found significant a March 1981 hospital discharge note that in effect states that the Veteran was involved in a traumatic accident at work in May of 1980 with resultant traumatic arthritis involving mainly the knees bilaterally.   Reading the second examiner's statements as a whole, the Board infers, from the examiner stating that the reason for the Veteran's knee pain was due to an earlier traumatic work accident, that any finding of chrondrocalcinosis must be asymptomatic, and based on this single reference, does not constitute a diagnosis of a disability.  The Board additionally notes that the first examiner in the June 2012 VA examination report provided a diagnosis of normal bilateral knees, and the September 2013 VA medical opinion also stated that the Veteran's knees currently had no disability.         

With respect to arthritis, while some VA treatment records referenced arthritis, such as the note above referring to the 1981 knee injury and a November 2010 VA treatment note, there remains no objective x-ray evidence of arthritis.  In addition, while VA treatment records referenced rheumatoid arthritis, this was not noted by the February 2008 and June 2012 VA examination reports and September 2013 VA medical opinion.  

As to the January 2008 statement from a private podiatrist, while this statement relates the Veteran's feet condition to his bilateral knees, it refers to "bilateral knees symptoms and pain" and "knee deformities, symptoms", but does not provide a diagnosis.    

With respect to a neurological disorder, private medical records, that appear to be from provider H.W., reference a normal nerve conduction study in January 2008 and show an impression of neuropraxia (February 2009) and peripheral neuropathy (date appears to be January 2009).  A March 2009 statement from private provider H.W. noted that the Veteran "underwent both arterial ultrasound and nerve conduction studies and although nerve conduction studies showed no neuropathy, nerve function could and still is presume[]ed to be the entity for patients pain".  In addition, the Veteran is noted in VA treatment records as having unspecified idiopathic peripheral neuropathy.  Objective January 2011 nerve conduction studies showed that there was "[n]o electrodiagnostic evidence of lower extremity peripheral neuropathy".  A March 2013 VA treatment noted stated that the Veteran has "documented (albeit not here) neuropathy" and ordered an electrodiagnostic test.  Objective March 2013 nerve conduction studies showed that there was "[n]o electrodiagnostic evidence of peripheral neuropathy".  In sum, while there have been medical references relating to a neurological disorder, there is no objective evidence of such a disorder.   

The Board acknowledges that in the Appellant's Brief submitted by the Veteran's representative in June 2013, the representative advocated for an additional independent medical opinion based on the "conflict as to the etiologies" from the Veteran's "treating physician" (presumably the January 2008 statement from a private podiatrist) and the VA examiner.  As discussed above, as the Board has concluded that Veteran does not have a current diagnosis of a bilateral knee disorder, an independent medical opinion is not necessary.    

The Board acknowledges the Veteran's lay statements regarding pain, and other symptoms such as numbness, related to his knees.  While the Veteran is competent to report pain and some other symptoms such as numbness, the Veteran is not competent to provide a diagnosis associated with his symptoms, as in this particular case, this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Board acknowledges the Veteran's ongoing complaints of bilateral knee pain and other symptoms related to his knees, as well as the various records reflecting such, a symptom alone, such as pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).

In conclusion, the Board finds that a preponderance of the evidence is against granting service connection for a bilateral knee disorder, and the claim must be denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).    

Analysis - Low Back

As discussed above, the January 2008 statement from a private podiatrist related the Veteran's feet to his lumbar back symptoms and pain.  

The February 2008 VA examination report provided a diagnosis of "[n]ormal exam of the spine.  Normal x-rays of the spine".  

The June 2012 VA examination report provided a diagnosis of normal lumbar spine.  Under the medical history section, the examiner stated that the Veteran "has numbness and pain from back into lower extremities that appears to be neuropathic.  He has no back pain related to spine".  The examination report indicated that the Veteran refused range of motion testing.  The examination report indicated that arthritis was not documented on imaging studies of the thoracolumbar spine.  As part of the June 2012 VA examination, a second examiner was requested to see the Veteran.  This examiner stated that August 2010 lumbar sacral spine film showed "normal bone structure and alignment".        

With respect to the June 2012 examination, the Veteran's representative, in the June 2013 Appellant's Brief, stated that there were "numerous inconsistencies relating to [range of motion]" and that range of motion "is reported as normal, repetitive motion normal, and fatigability after repetitive motion is listed as normal".  As noted above, the examination report reflected that the Veteran refused range of motion testing.  The Board notes that no range of motion testing measurements were provided and does not find the examination report, read as a whole, to be inconsistent.      

An additional VA medical opinion was obtained in September 2013.  The opinion stated that the Veteran's "neuropathic pain is somatic.  He had an EMG done [March 2013] that was normal for the lower extremities".  The examiner also stated that the Veteran "has normal...lumbar spine" and that "[c]urrently his...back [has] no disability".   

Based on a review of the evidence, the Board concludes that entitlement to service connection for a low back disorder is not warranted.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The medical evidence of record does not show a current diagnosis of a low back disorder.  The Board finds the most probative evidence of record to be the February 2008 and June 2012 VA examination reports and September 2013 VA medical opinion, which all did not indicate a low back diagnosis.  The Board finds these examination reports and opinion to be of significant probative value.  

With respect to arthritis, while some VA treatment records referenced arthritis, such as a November 2010 VA treatment note, there is no objective x-ray evidence of arthritis.  In addition, while VA treatment records referenced rheumatoid arthritis, this was not noted by the February 2008 and June 2012 VA examination reports and September 2013 VA medical opinion.  

As to the January 2008 statement from a private podiatrist, while this statement relates the Veteran's feet condition to his lumbar back, it refers to "lumbar back...symptoms and pain" and "lumbar back...deformities, symptoms", but does not provide a diagnosis.    

With respect to a neurological disorder, the discussion above in the knee disorder section is applicable here as well and will not be repeated.  In sum, while there have been medical references relating to a neurological disorder, there is no objective evidence of such a disorder.   

As discussed above, while the Board acknowledges the argument presented in the Appellant's Brief submitted by the Veteran's representative in June 2013, the Board has concluded that the Veteran does not have a current diagnosis of a low back disorder and an independent medical opinion is not necessary.    

The Board acknowledges the Veteran's lay statements regarding pain, and other symptoms such as numbness, related to his low back.  While the Veteran is competent to report pain and some other symptoms such as numbness, the Veteran is not competent to provide a diagnosis associated with his symptoms, as this particular disability poses a complex medical question, not readily observable by a lay person.  See Jandreau v. Nicholson, supra.  While the Board acknowledges the Veteran's ongoing complaints of low back pain and other symptoms related to his low back, as well as the various records reflecting such, a symptom alone, such as pain or numbness, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).
In conclusion, the Board finds that a preponderance of the evidence is against granting service connection for a low back disorder, and the claim must be denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).    


ORDER

Entitlement to a rating in excess of 10 percent for bilateral first-degree pes planus with plantar fasciitis is denied.

Entitlement to service connection for a bilateral knee disorder is denied.  

Entitlement to service connection for a low back disorder is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


